                   Case 1:12-cr-00185-LAP Document 75
                                                   73 Filed 07/22/20
                                                            07/21/20 Page 1 of 1
                                                   U.S. Department of Justice
         [Type text]
                                                              United States Attorney
                                                              Southern District of New York

                                                             The Silvio J. Mollo Building
                                                             One Saint Andrew’s Plaza
                                                             New York, New York 10007


                                                              July 21, 2020

         Hon. Loretta A. Preska
         United States District Court
         Southern District of New York
         500 Pearl Street
         New York, NY 10007

            Re:     United States v. Jeremy Hammond, 12-CR-185 (LAP)

         Dear Judge Preska:

                I write to request an extension to file a response to the defendant’s compassionate-release
         motion in the above-captioned case. On July 6, 2020, this Court directed the Government to
         respond to the defendant’s motion by July 21, 2020. Dkt. 71. The Government inadvertently
         missed that deadline because the Assistants in charge of the case no longer work at the Office. The
         Government respectfully requests an extension until July 28, 2020 to file its response.


                                                      Respectfully Submitted,
The Government's deadline to file its response
is extended to July 28. Mr. Hammond may               AUDREY STRAUSS
                                                      Acting United States Attorney
file a reply by August 4. SO ORDERED.


 Dated: July 22, 2020                             by: __/s/ Thomas Burnett______________
                                                      Thomas S. Burnett
        New York, NY
                                                      Assistant United States Attorney
                                                      (212) 637-1064


___________________________________
LORETTA A. PRESKA, U.S.D.J.
